Name: Council Regulation (EEC) No 537/87 of 23 February 1987 amending Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: marketing;  consumption;  beverages and sugar;  foodstuff;  trade
 Date Published: nan

 25. 2. 87 Official Journal of the European Communities No L 55/3 COUNCIL REGULATION (EEC) No 537/87 of 23 February 1987 amending Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts of Regulation (EEC) No 355/79 would lead to difficulties in the marketing of wines in certain specified regions ; whereas, in order to take account of these difficulties and ease the transition to more restrictive conditions regarding the description of quality wines psr, the date referred to in the aforementioned provision should be postponed for five years ; HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 536/87 (2), and in particular Article 54 ( 1 ) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Whereas Regulation (EEC) No 355/79 (*), as last amended by Regulation (EEC) No 1625/86 (*), laid down general rules for the description and presentation of wines and grape musts ; whereas the second subparagraph of Article 4 (3) of the said Regulation lists the names of certain specified regions which may, by way of exception, be used for the description of table wines during a transitional period expiring on 31 August 1986 ; whereas, since the Member States concerned have not yet established the names which may replace the names of these specified regions in the description of table wines, the said tran ­ sitional period should be extended until 31 August 1991 ; Whereas the expiry of the transitional period referred to in point (b) of the second subparagraph of Article 14 (3) Article 1 In the second subparagraph of Article 4 (3) and in (b) of the second subparagraph of Article 14 (3) of Regulation (EEC) No 355/79, '31 August 1986' is replaced by '31 August 1991 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 February 1987. For the Council The President P. DE KEERSMAEKER (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) See page 1 of this Official Journal. (3) OJ No C 248 , 4. 10 . 1986, p. 4. (4) Opinion delivered on 19 February 1987 (not yet published in the Official Journal). 0 OJ No L 54, 5 . 3 . 1979, p. 99 . ( «) OJ No L 144, 29 . 5 . 1986, p. 1 .